Title: Memorandum to George Washington, [29 November 1790]
From: Jefferson, Thomas
To: Washington, George



[29 Nov. 1790]

A note of subjects, some of which the President may think proper to be mentioned to Congress.

Announce the location of the Federal seat, and measures taken in consequence of it.
 
The act of Independence of Kentucky, should it be authentically communicated to the President.
The ratifications of the amendments to the constitution by Jersey and Virginia (which last may be expected before the meeting of Congress) which making three fourths of the states, consequently establishes them.
An Execution law is wanting to complete our compliance with the treaty of peace.
A law to regulate the exercise of jurisdiction permitted by foreign nations to our Consuls established within their dominions, and ascertaining their fees.
A law making the auxiliary provisions stipulated in the Consular convention with France.
Encouragement to American vessels and seamen. [with an eye to Gr. Britain.]
Protection to our navigation on the ocean. [with an eye to Algiers.]

The extreme want of a coin: and necessity of pursuing the establishment of a Coinage, and of uniformity in measures, weights and coins.
